Citation Nr: 1235747	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-10 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for prostatitis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for epididymitis, claimed as a left testicular condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1954 to November 1955.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied the Veteran's requests for reopen his claims for service connection for prostatitis and epididymitis.

A review of the Virtual VA paperless claims processing system reveals duplicate copies of VA examinations which are contained in the claims file and does not reveal any additional documents pertinent to the present appeals.

The Veteran testified before the undersigned at a September 2012 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for prostatitis was last denied in an unappealed September 1956 rating decision as the evidence of record did not establish a nexus between this disability and service.

2.  Evidence submitted since the September 1956 rating decision does not include information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

3.  The Veteran's claim for service connection for epididymitis was last denied in an unappealed September 1956 rating decision as the evidence of record did not establish a nexus between this disability and service.

4.  Evidence submitted since the September 1956 rating decision does not include information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The September 1956 rating decision, which denied service connection for prostatitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  Evidence received since the September 1956 rating decision, which denied service connection for prostatitis, is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The September 1956 rating decision, which denied service connection for epididymitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

4.  Evidence received since the September 1956 rating decision, which denied service connection for epididymitis, is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided with VCAA notice with regards to his request to reopen a claim for service connection for prostatitis in a June 2009 letter.  He was provided with such notice with regard to his request to reopen a claim for service connection for epididymitis in an August 2009 letter.  These letters provided notice as to what evidence was required to substantiate his claims.  These letters informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  These letters provided proper preadjudication notice under Pelegrini.

The Veteran has substantiated his status as a veteran.  The remaining elements of proper preadjudication Dingess notice were provided in the June 2009 and August 2009 letters.

The June 2009 and August 2009 preadjudication letters also informed the Veteran that his claims for service connection for prostatitis and epididymitis had been previously denied.  These letters informed him of the need for new and material evidence to reopen these claims, provided regulatory definitions of "new" and "material" and informed him of the bases for the prior denials.  These letters provided proper preadjudication notice as required by Kent.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been finally denied in a prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, various private treatment records, VA treatment records and various VA examination reports.  A February 2010 response from the VA Medical Center (VAMC) in Chicago indicated that they had no record of the Veteran receiving treatment at that facility.  An August 2010 RO Memorandum made a formal finding on the unavailability of treatment records from the VAMC Chicago; the Veteran was informed of these findings in an August 2010 letter.  The Veteran also testified during his September 2012 hearing that he did not receive current treatment for the claimed conditions.  In addition, and contrary to the Veteran's representative's assertions in its July 2012 Informal Hearing Presentation (IHP), VA examinations are not required as the claims for service connection for prostatitis and epididymitis are not being reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).  

In a March 2012 VA examination, the Veteran reported that he had retired and was receiving Social Security Administration (SSA) benefits.  It was not specifically indicated in the record whether these benefits were received due to retirement or disability.  However, there is no evidence in the claims file that the Veteran receives these benefits due to his claimed prostatitis or epididymitis.  In fact, given the Veteran's advanced age, the SSA benefits are almost certainly based on him having reached retirement age, as opposed to being based on disability.  As such, these records are not relevant to the instant claim.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant). 

The CAVC has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the September 2010 hearing, the issues on appeal were identified.  The Veteran was asked to describe his in-service injury, his current symptoms, the frequency of such symptoms and whether he received current treatment.  The Board therefore concludes that it has fulfilled its duties under Bryant.

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.



Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen Criteria

A decision of the RO becomes final if a notice of disagreement is not received within one year of the notice of that decision.  38 U.S.C.A. § 7105.  A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

If VA either receives or associates with a claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim at any time after VA issues a decision on a claim, VA will reconsider the claim.  38 C.F.R. § 3.156 I.  These official service department records include service records that are related to a claimed in-service event, injury or disease, regardless of whether such records mention a veteran by name.  38 C.F.R. § 3.156(i). 

Prostatitis and Epididymitis Claims

A September 1956 rating decision denied the Veteran's claims for service connection for prostatitis and epididymitis as the evidence of record did not establish a nexus between a current disability and service.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the September 1956 rating decision includes the Veteran's service treatment records, VA examinations and an August 1956 treatment summary.

A July 1954 service entrance examination noted that serology was positive and that the Veteran was given 4.8 million units of Penicillin.  The Veteran had reported a history of gonorrhea in 1953 in a November 1954 treatment note.  A smear was positive for gonorrhea and he was prescribed Penicillin.

The Veteran complained of penis lesions in March 1955 and a standard Kahn test was positive.  He was diagnosed with syphilis in April 1955 and subsequently underwent treatment.

An October 1955 Medical Board report recommended the Veteran's immediate discharge due to a latent schizophrenic reaction.  An October 1955 service discharge examination noted a latent schizophrenic reaction but was negative for any relevant abnormalities.

VA examinations conducted in February 1956 and June 1956 was negative for complaints, treatments or diagnoses related to prostatitis or epididymitis.

An August 1956 treatment summary indicated that the Veteran had complained of left testicle pain in May 1956.  A subsequent urology examination revealed resolving left epididymitis and prostatitis.

Evidence received since the September 1956 rating decision includes various private treatment records, various VA examinations and VA treatment records dated through January 2011.

A June 1957 letter from VA to a state hygiene clinic indicated that the Veteran had been diagnosed as 1 plus syphilis (Kahn plus) and that was Penicillin was subsequently administered in April 1955.

A January 1964 city health department summary indicated that the Veteran had not been treated for syphilis in 1948.

VA examinations conducted in March 1958, March 1961, March 1963, September 2008 and February 2011 were negative for complaints, treatments or diagnoses related to prostatitis or epididymitis.

A July 1998 VA treatment note found that the Veteran had an enlarged prostate with symptoms.  A September 1998 VA treatment note indicated that the Veteran's slightly enlarged prostate was asymptomatic.

In a January 2009 VA treatment note, the Veteran denied a history of prostatitis.  A February 2009 VA treatment note indicated that a recent prostate biopsy found a prostatic adenocarcinoma.  An impression of prostate cancer was made.

In a March 2010 substantive appeal, the Veteran wrote that his left testicle pain began after he injured his back with a hydraulic jack.  A December 2010 VA treatment note contained a diagnosis of hypogonadism.

A March 2012 VA orthopedic Disability Benefits Questionnaire (DBQ) reflected the Veteran's reports that he had been discharged from service due to a left testicle condition and pancreatitis.

During a September 2012 hearing, the Veteran testified that he was found to have congenital syphilis at service entrance but not epididymitis or prostatitis.  He began having these problems after injuring his back.  He complained of groin pain during service and continued to experience these symptoms after service.  These symptoms occurred regularly rather than intermittently.  He had never been told by a physician that his congenital syphilis contributed to his prostatitis or epididymitis.  He was not receiving treatment for these disabilities but was receiving treatment at VA for other conditions.  The Veteran's wife testified that they had been married for 48 years and that she has noticed his groin pain.

The Veteran's claims for service connection for prostatitis and epididymitis were last denied in a September 1956 rating decision as the evidence of record did not establish a nexus between a current disability and service.  As such, medical evidence establishing such a nexus is required to reopen this claims.

No such evidence has been received.  The newly submitted VA treatment records document current treatment for prostate cancer and do not contain an opinion regarding the etiology of either his claimed prostatitis or epididymitis.  In addition, multiple copies of the August 1956 treatment summary were submitted, however, this document was considered in the September 1956 rating decision and cannot serve to reopen these claims.  38 C.F.R. § 3.156(a).

The Board notes that the Veteran's representative has presented a new etiological theory for the Veteran's prostatitis and epididymitis in its July 2012 IHP, namely that these disabilities were incurred as a result of his in-service treatment for syphilis.  In addition, it appears that the Veteran may also be presenting a new etiological theory, namely that he injured his testicle during the same incident which resulted in his back injury.  However, a separate theory in support of a claim for a particular benefit is not equivalent to a separate claim and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  These newly presented arguments regarding the etiology of the Veteran's claimed prostatitis and epididymitis are therefore insufficient to reopen these claims. 

In addition, the Veteran's representative argued in its July 2012 IHP that the AOJ did not meet the developmental expectations of the Veterans Benefit Administration detailed in M21-IMR, Part I, Chapter 5, Section F27.  Specifically, they argue that the new etiological arguments presented in the IHP (i.e. that his claimed disabilities were caused by his in-service treatment for syphilis) were not properly considered by the AOJ.  This argument is without merit.  The provisions of this section instruct that when a representative offers only argument in support in its IHP, a supplemental statement of the case (SSOC) need not be issued as the Board will consider the argument.  See M21-IMR, Part I, Chapter 5, Section F27ee.  The IHP did not identify additional evidence that may support the Veteran's claims and did not cite to additional CAVC cases to support its assertions, actions which may require the issuance of an SSOC or additional evidentiary development.  

Regarding the testimony provided by the Veteran, the Board notes that the Veteran is not shown to possess the appropriate medical expertise and training to competently offer an opinion as to whether the Veteran currently has residuals of injuries or diseases he allegedly incurred during service, any statements purporting to do so cannot constitute material evidence. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these reasons, the unsupported testimony, even if new, does not serve as a predicate to reopen a previously disallowed claim under the facts of this case. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Laypersons are not competent to give a medical opinion as to diagnosis or causation.  Therefore, these statements are not new and material evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), and are insufficient to reopen the claim. See Savage v. Gober, 10 Vet. App. 488 (1997); Moray. 

As none of the additional evidence received since the September 1956 denial establishes a nexus between the Veteran's claimed prostatitis or epididymitis and his service, and the absence of such evidence was the basis for the prior denial, new and material evidence has not been received.  These claims are therefore not reopened, and the appeals must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, the claim for service connection for prostatitis is not reopened.

New and material evidence not having been received, the claim for service connection for epididymitis is not reopened.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


